Citation Nr: 9919920	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  92-56 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to an increased rating for a generalized 
anxiety disorder, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL


Veteran, veteran's son, and veteran's wife

ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1990 RO decision which denied the veteran's 
application to reopen a claim for service connection for a 
heart disorder and denied his claim for an increase in a 10 
percent rating for a generalized anxiety disorder.  In 
January 1993 and June 1994, the Board remanded the veteran's 
claims to the RO for further development.  By a May 1996 RO 
Hearing Officer's Decision, the veteran's claim for service 
connection for a heart disorder was reopened and denied.  In 
1998, the Board requested the opinion of an independent 
medical expert (IME).  The opinion was later received by the 
Board.  The veteran and his representative were given an 
opportunity to present additional argument and evidence in 
response to the opinion; and they later indicated, in June 
1999, that they had no further evidence or argument to 
present.  As such, the Board will proceed with an 
adjudication of his claims.


FINDINGS OF FACT

1.  In an October 1984 rating decision, the RO denied the 
veteran's original claim for service connection for a heart 
disorder; the veteran was advised of his appellate rights but 
failed to file a timely appeal.

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a heart disorder has been 
associated with the claims folder since the October 1984 RO 
decision.



3.  The veteran's reopened claim for service connection for a 
heart disorder is plausible.

4.  The veteran's heart disorder first became manifest many 
years after service, and was not caused by any incident of 
service. 

5.  The veteran's generalized anxiety disorder is productive 
of no more than mild impairment in functioning.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim for service 
connection for a heart disorder.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156 (1998).

2.  The veteran has submitted evidence of a well-grounded 
claim for service connection for a heart disorder.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).

3.  A heart disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

4.  The criteria for a rating in excess of 10 percent for a 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(1998); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was born in 1922 and served on active duty from 
December 1942 to November 1943.

A review of the veteran's service medical records shows that 
when he was examined for induction purposes, in December 
1942, he had normal cardiovascular and nervous systems.  

In October 1943, the veteran was hospitalized with a chief 
complaint of intolerance to exercise.  Hospital records show 
that he reported a history of heart fluttering, nervousness, 
weakness, and fainting, for approximately 10 years.  Included 
in the hospital records is an electrocardiograph report 
reflecting an interpretation of a sinus arrhythmia and a 
chest X-ray report showing a heart that was normal in size 
and shape.  During the course of the veteran's 
hospitalization (on October 22, 1943), he was examined by a 
Board of Medical Officers and deemed unfit for service due to 
neurocirculatory asthenia that was moderate and of an 
undetermined cause.  It was noted that neurocirculatory 
asthenia was manifested by nervousness, weakness, 
palpitation, fainting, and marked intolerance for exercise.  
It was also noted that the veteran was incapacitated due to 
multiple somatic complaints referable to the cardio 
respiratory system, and that such complaints constituted a 
non-remediable condition which predisposed the veteran to 
prolonged future hospitalizations.  It was concluded that the 
veteran's condition had existed prior to service based on his 
history of similar symptoms and medical treatment for a 
nervous heart, for at least ten years prior to induction.  
Following the medical board examination, the veteran was 
returned to the hospital.  

A hospital progress note, dated on October 22, 1943, 
described the veteran as a "cardiac cripple" all of his 
life.  It was also pointed out that a clinical examination 
was negative and that he had a severe cardiac neurosis.  The 
veteran was discharged from the hospital in mid November 
1943.  According to a final hospital summary, there was no 
organic circulatory defect or heart disease on physical and 
laboratory examinations.  It was also noted that it was the 
opinion of a cardiologist that the veteran had definite 
neurocirculatory asthenia.   

The veteran was discharged from service in November 1943 
based on disability. 

In a January 1946 statement, Anthony W. Gasson, M.D., 
indicated that he had examined the veteran in January 1946 
for complaints of dizzy spells along with an associated sense 
of generalized weakness.  During the course of the 
examination, the veteran apparently reported that he had been 
discharged from service in November 1943 for a nervous heart 
condition; and he reported that his symptoms occurred when he 
was engaged in arduous work or when he had to run or walk 
fast.  An objective examination revealed a negative heart.  
The diagnosis was neurocirculatory asthenia.

At a VA medical examination in June 1946, the veteran 
complained he had not been well since his discharge from 
service.  He complained of chest pain, dizzy spells, 
nervousness, and weakness, among other things; and he said he 
had been treated for weakness and a rapid heart beat.  He 
said he had to change jobs frequently because he was unable 
to do heavy work.  Cardiovascular findings were normal, but 
it was noted that he had a rapid heart beat and fatigued very 
easily.  His hands were found to be cold and they perspired 
freely.  The examiner indicated that the veteran was unable 
to accept a job that required standing and walking.  The 
diagnosis was neurocirculatory asthenia.

In July 1946, the RO granted service connection for 
neurocirculatory asthenia and assigned a 10 percent 
evaluation.  That same month, the RO sent him a letter, 
informing him he was being awarded a 10 percent evaluation 
for a nervous condition (neurocirculatory asthenia).  

The veteran underwent a VA psychiatric examination in July 
1950.  The examination was performed by A. Nersessian, M.D.  
The veteran was diagnosed as having anxiety hysteria that was 
chronic and moderately severe and manifested by gastric 
distress, vertigo, profuse perspiration, palpitation, 
irritability, temper tantrums, tension, and apprehension.  It 
was also noted that he had been nervous throughout his life 
and had been treated for a nervous heart ten years prior to 
his enlistment.

A January 1984 VA medical record shows that the veteran was 
hospitalized to rule out a myocardial infarction after 
experiencing chest pain for an hour after exercising.  He 
said he had noted chest pain after exertion for the past year 
or so.  He reported having no history of hypertension and no 
family history of coronary artery disease.  Following an 
examination, the diagnosis was a probable subendocardial 
myocardial infarction. 

The veteran underwent a VA psychiatric examination in August 
1984.  It was reported that the veteran had been discharged 
from service after being hospitalized for neurocirculatory 
asthenia.  It was noted he had shown symptoms including 
dizziness, lightheadedness, anxiety, and gastric 
symptomatology.  It was pointed out that Dr. Nercessian (who 
examined the veteran in July 1950) essentially confirmed the 
diagnosis of neurocirculatory asthenia but gave it a 
different name-anxiety hysteria.  It was also pointed out 
that neurocirculatory asthenia (also known as anxiety 
hysteria in modern nomenclature) is considered a generalized 
anxiety disorder.  Following an examination, the veteran was 
diagnosed as having a generalized anxiety disorder that was 
chronic and moderately severe.  (Additionally, it was noted 
that the veteran underwent back surgery in 1969, which 
resulted in the partial paralysis of one side of his body; 
and he later started receiving Social Security disability 
benefits in 1974.)

The veteran underwent a VA cardiology examination in August 
1984.  It was noted that he had a subendocardial inferior 
myocardial infarction in January 1984.  Following an 
examination, it was concluded that the veteran's coronary 
artery disease was obviously not related to neurocirculatory 
asthenia even though a functional circulatory component was 
implied in the diagnosis.  The final diagnosis was coronary 
artery disease and angina pectoris. 

In October 1984, the RO denied the veteran's claim of service 
connection for a heart disorder (coronary artery disease).  
Also in that decision the RO recharacterized the veteran's 
psychiatric disability (which was previously known as 
neurocirculatory asthenia) as a generalized anxiety disorder, 
and denied an increase in the 10 percent evaluation for such.  
By an October 1984 letter, the veteran was informed of the 
RO's adverse decision.  Evidence received since the final 
October 1984 RO decision is summarized below.

Generally, VA treatment records from September 1988 to 
December 1989 show that the veteran received treatment for 
coronary artery disease.  Specifically, a November 1988 
cardiology VA progress note reflects that the veteran had a 
family history of cardiovascular problems, a questionable 
history of elevated cholesterol (at 217), and a negative 
history of hypertension.  It was also noted that he had quit 
smoking 15 years ago, after having smoked one pack of 
cigarettes for 30 years.  A February 1989 VA hospital 
discharge summary shows that the veteran underwent a coronary 
artery bypass graft (times three).  The summary also shows 
that the veteran had a history of myocardial infarction since 
January 1984 and had suffered from angina for 5 years.

In January 1990, the RO denied the veteran's application to 
reopen a claim of service connection for a heart disorder and 
denied his claim for an increased evaluation for a 
generalized anxiety disorder. 

In May 1991, the RO received duplicate service medical 
records. 

At a hearing held before a RO hearing officer in August 1991, 
the veteran testified that he was treated on a heart ward in 
service.  He said he had experienced shortness of breath on 
one occasion prior to service, but denied having any heart 
problems.  He said that prior to 1984 he did not have chest 
pain that required medical attention nor did he have his 
blood pressure checked.  The veteran's son testified that the 
whole family thought that the veteran had been discharged 
from service due to a heart disability.  His son said that it 
was not until 1984 that he and the veteran noticed that the 
stated condition on the discharge papers was a psychiatric 
one.  The veteran said that he had not really been treated 
for his psychiatric disability since service for fear that 
people would think that he was crazy.  He said that he easily 
blew up and had been involved in family disputes and hassles 
with friends.  At the hearing the veteran submitted a medical 
text that defined cardiac neurosis as excessive anxiety or 
fear about the condition of the heart.  A duplicate service 
medical record was also submitted.

In January 1993, the Board remanded the veteran's claim to 
the RO for further evidentiary development.

Of record is a July 1993 VA psychiatric examination report 
which shows that the veteran did not have a history of 
psychiatric hospitalizations.  The record also shows that the 
veteran walked out of group therapy sessions at a VA medical 
facility after one or two sessions.  It was noted that he had 
taken Valium in the past but that such had not helped.  The 
examiner indicated that the veteran was medically retired 
(before the age of 65) due to a back disability.  It was also 
noted that he took two to three weeks of "sick leave" a 
year due to his nerves.  The veteran's leisure activities 
were noted as including gardening and some handicrafts.  It 
was noted that the veteran was in his second marriage and had 
four children.  The report contains the veteran's complaints 
of worry and his symptoms of restlessness, palpitations, 
sweating, dizziness and lightheadedness, frequent urination, 
difficulty falling and staying asleep, and irritability.  The 
examiner noted that although the veteran's mood was down at 
times, it did not appear as if he had full blown major 
depressive episodes, psychotic symptoms, or substance abuse.  
On examination, it was noted that the veteran was well-
groomed.  He was alert and oriented in all three spheres.  He 
was cooperative, engaging, and open.  He was noted to 
initially convey an impression of constant misery, but 
subsequently appeared throughout the examination to have a 
zest for life and was humorous.  His mood was anxious and 
irritable; and his affect was broad, appropriate, and 
humorous.  Insight was poor and judgment was mediocre.  His 
thought process and content were coherent.  Cognition was 
grossly intact.  He had no suicidal or homicidal ideation.  
The examiner indicated that it was impossible to diagnose the 
veteran as having a generalized anxiety disorder given that 
he had symptoms of what appeared to be congestive heart 
failure which had worsened that year.  As such, it was 
recommended that the veteran discuss his symptoms with his 
cardiologist.  The Axis I diagnosis was rule out generalized 
anxiety disorder; and the Axis III diagnoses were a history 
of triple bypass surgery, a history of myocardial infarction 
times two, a history of pacemaker surgery, a history of 
prostate cancer with prostate resection, and a history of 
herniated nucleus pulposus.

In June 1994, the Board remanded the veteran's case to the RO 
for further development.

The veteran underwent a cardiac examination in August 1994.  
The examiner noted that the veteran had been diagnosed as 
having neurocirculatory asthenia (which was manifested by 
nervousness, weakness, palpitations, fainting, and marked 
intolerance to exercise) during active service and was 
discharged because of such.  It was further noted that he 
continued to experience many of the symptomatic features 
which were consistent with a diagnosis of neurocirculatory 
asthenia, including nervousness, palpitations, 
lightheadedness, periodic episodes of shortness of breath, 
and easy fatigability.  There was no impressive objective 
evidence of congestive heart failure.  On examination, the 
veteran had a normal sinus rhythm without ectopic beats.  The 
examiner indicated that prior EKG reports showed a right 
bundle branch block and a left anterior block.  The diagnoses 
were service-connected neurocirculatory asthenia, non-service 
connected coronary heart disease, an insertion of an external 
electric pacemaker for a presumptive cardiac rhythm disorder, 
and prostatic cancer (treated with radiation in 1986).

In October 1994, the veteran was scheduled for a VA 
psychiatric examination; however, he failed to report for 
such.

In October 1995, the RO received a statement from  
[redacted] who said that he had known the veteran since serving 
with him in 1943.  He also said that at that time the 
veteran's general health was good and that the veteran did 
everything required of him including hikes, exercises, and 
general duties.

At a RO hearing in February 1996, the veteran testified that 
prior to active service, he did not have any physical 
problems; and he said he had no physical problems during boot 
camp.  Later, during service, he said he spent time in a 
heart ward.  He said that he was never given an explanation 
as to why he was discharged from service.  He said he 
currently had heart problems and that such were similar to 
the ones he had in service.  He also said that he had 
difficulty sleeping, irritability, decreased concentration, 
dizziness, and shortness of breath.  He said that he was now 
retired, but that he had lost about 12 to 15 jobs due to a 
bad attitude.  He said that he was not sure when the first 
time was that he received treatment for his heart disability 
after service.  With respect to his psychiatric disorder, he 
related he stopped attending VA group therapy sessions many 
years ago.

In February 1996, the RO received lay statements from the 
veteran's son, daughter, and former and present wife who 
indicated that the veteran had no health problems prior to 
service.  These statements also show that the veteran was 
always very nervous, irritable, and hard to get along with.  
Also, in February 1996, the RO received statements from three 
fellow servicemen who said that they served with the veteran 
and that he was in good health at the time of basic training.

On file is a February 1996 letter from William A. Palumbo, 
M.D., who said that he had reviewed the veteran's records 
dating back to 1943.  He said that the veteran's November 
1943 discharge diagnoses of neurocirculatory asthenia and a 
nervous heart were "very confusing disagnos[es] if not 
completely meaningless."  He said that the veteran suffered 
from cardiac syncope caused by a dysrhythmia, during active 
duty.  It was noted that his syncopal episodes were always 
preceded by physical stress and exertion rather than mental 
stress, and that a sinus arrhythmia was reflected on an 
electrocardiogram.  He further indicated that two cardiac 
surgeries and the installation of a permanent cardiac 
pacemaker (by the VA) was "further evidence that [the 
veteran] suffered from cardiac illness that went untreated at 
the time of discharge."  He opined that the veteran's 
records left "little or no doubt that [the veteran] did 
indeed suffer from a cardiac dysrhythmia, and that his so-
called diagnosis of a 'nervous heart' [was] an anachronistic 
one."

By a May 1996 RO Hearing Officer's decision, the veteran's 
claim for service connection for a heart disorder was 
reopened and denied.  Additionally, the RO confirmed and 
continued its denial of the veteran's claim for an increase 
in a 10 percent rating for a generalized anxiety disorder.

At a VA psychiatric examination in December 1996 the veteran 
attributed his complaints of sleep difficulty, always being 
hungry, and weight gain to his anxiety disorder.  He also 
complained of being irritable, argumentative, and unable to 
hold a job.  He denied being depressed; he denied 
suicidality; and he denied any problems with alcohol or 
substance abuse.  He said he had been in group therapy at a 
VA facility and had received medication, until three or four 
years ago.  Currently, he denied receiving any psychiatric 
treatment, including medication.  He reported that he had 
worked as a machinist prior to his military service.  
Following his discharge, he related, he had worked as a truck 
driver, but in general had trouble keeping jobs.  He said he 
was now retired.  He related he had trouble with 
relationships.  He said he was divorced from his first wife 
and was now remarried.  He said he had a son who lived in the 
area.  He said he lived with his second wife, and it was 
noted that she accompanied him to the examination.  On 
examination, he was casually dressed; his speech was 
spontaneous and normal in form and content.  Examination 
findings revealed that the veteran was pleasant and affable 
but anxious.  There was no evidence of a thought disorder; 
and he had no hallucinations, delusions, or psychotic 
symptoms.  His affect was somewhat anxious but appropriate to 
the situation and he was able to joke appropriately.  His 
recent memory was intact to the extent that he could 
remember, on testing, 1/3 of the objects at three minutes.  
His insight and judgment were also intact.  The examiner 
opined that the veteran appeared to have a long history of a 
generalized anxiety disorder that was not currently being 
treated and seemed to have been treated sub-optimally with 
medication in the past.  He opined that the veteran did not 
have any other psychiatric disorders at the time.  The 
diagnosis was a generalized anxiety disorder with mild 
stressors.  The global assessment of functioning (GAF) score 
was 60.

In November 1998, the Board requested an opinion from an IME, 
regarding the etiology of the veteran's heart disorder.  Dr. 
Annette M. Quick, M.D., a cardiologist, responded to the 
Board's request and indicated that the veteran's symptoms in 
service, including a sinus arrhythmia, were not the early 
manifestations of organic heart disease.  Rather, sinus 
arrhythmia was noted as a normal variant in young military 
recruits undergoing respiratory variation and cardiac 
conditioning.  Dr. Quick pointed out that while the veteran 
reported intolerance to exercise during active service, there 
were multiple affidavits in the claims file showing that he 
was able to exercise, dance, mow the lawn, march, and play 
football, during that same time period.  It was opined that 
the veteran's inservice symptomatology was more consistent 
with an anxiety disorder not cardiac disease.  She related 
that the veteran's diagnosis of neurocirculatory asthenia 
represented an anxiety disorder and was not related to his 
current heart problems.  Specifically, neurocirculatory 
asthenia was described as an anxiety disorder in which the 
effected are preoccupied with the diagnosis of cardiac 
disease.  Unlike Dr. Palumbo, she concluded that the veteran 
did not have a heart disorder during service including at the 
time of his service discharge.  In general, it was noted that 
it would be unlikely for an individual to have heart problems 
and then go 40 years without a cardiac event.  Dr. Quick 
remarked that the veteran had multiple cardiac risk factors 
for the development of coronary artery disease, including a 
family history of heart problems, hypertension, and 
hyperlipidemia, and that such factors put the veteran at an 
increased risk of developing coronary disease and ultimately 
resulted in his having an infarct requiring coronary artery 
bypass grafting in 1989.  It was also noted that there was 
not enough information to determine why the veteran underwent 
the placement of a pacemaker.

II.  Legal Analysis

A.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a heart disorder.

In the present case, the veteran's claim for service 
connection for a heart disorder was denied by the RO in 
October 1984 and he did not appeal that determination.  Thus, 
the October 1984 RO decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New and material evidence means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.
 
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  The VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

When the RO denied the veteran's claim for service connection 
for a heart disorder in October 1984, it considered his 
service medical records which show that he was noted as 
having a sinus arrhythmia during a period of hospitalization 
in October 1943.  Notably, all other laboratory and physical 
examinations, during service, revealed that his heart was 
normal.  A chronic heart disorder was not diagnosed in 
service; however, it is noted that he was diagnosed as having 
a cardiac neurosis and neurocirculatory asthenia, both of 
which are psychiatric disorders.  In November 1943, the 
veteran was discharged from service because of disability, 
namely neurocirculatory asthenia.

The RO considered post-service medical evidence which shows 
that his cardiovascular system was normal on examinations in 
1946.  The RO also considered medical evidence showing that 
the veteran was treated for heart problems in the 1980s.  
Specifically, the RO reviewed records, dated in 1984, which 
show that he was hospitalized for a probable myocardial 
infarction and was later diagnosed as having coronary artery 
disease and angina pectoris. 

Evidence received since the RO's October 1984 decision, which 
denied the veteran's initial claim for service connection for 
a heart disorder, includes VA and private records showing 
examination and treatment for heart problems.  Of particular 
import is the February 1996 opinion of Dr. Palumbo which is 
to the effect that the veteran did indeed suffer from a 
cardiac illness during active service, that such illness went 
untreated at the time of his discharge, and that he continues 
to have heart problems today.  The Board finds that this 
opinion is so significant that it must be considered in order 
to fairly decide the merits of the claim.  In other words, 
the evidence is new and material.  38 C.F.R. § 3.156.

B.  Whether the veteran's claim for service connection for a 
heart disorder is well grounded.

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999).

The veteran has the initial burden of submitting evidence to 
show that his claim for service connection for a heart 
disorder is well grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he 
has not done so, there is no VA duty to assist him in 
developing the claim, and the claim must be denied.  For a 
service connection claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); competent evidence showing incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in certain circumstances, lay evidence); and a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In light of the evidence showing that the veteran currently 
has a heart disorder (See August 1994 VA examination report), 
evidence of a sinus arrhythmia in service (See October 1943 
electrocardiograph report), and Dr. Palumbo's February 1996 
opinion which is somewhat suggestive of a causal connection 
between the veteran's current heart disorder and service, the 
Board finds the claim of service connection for a heart 
disorder to be well grounded.  38 U.S.C.A.§ 5107(a).  

C.  Entitlement to service connection for a heart disorder.

As noted above, the Board finds that the claim for service 
connection for a heart disorder is well grounded, meaning his 
claim is "plausible."  38 U.S.C.A. § 5107(a) (West 1991).  
Development requested by the Board in 1993, 1994, and 1998 
has been completed to the fullest extent possible; as such, 
the VA has fulfilled its obligation to assist the veteran in 
developing the evidence pertinent to his claim.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In general, controlling law and regulations provide that 
service connection may be established for a chronic 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
chronic disability, including cardiovascular disease, if such 
is shown to be manifested to a compensable degree within one 
year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For the showing of a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b); see also 
Savage v. Gober, 10 Vet. App. 40 (1997).

In the instant case, the veteran's service medical records 
show that on induction examination in December 1942, no 
pertinent disorders were noted.  In October 1943, he was 
hospitalized after complaining of intolerance to exercise.  
He reported a long history of heart fluttering, nervousness, 
and weakness.  During the course of his hospitalization, an 
electrocardiograph was performed and such was interpreted as 
showing a sinus arrhythmia.  All other examinations and 
diagnostic studies, during the course of his hospitalization, 
were negative for any heart problems, including organic 
circulatory defects or heart disease.  The veteran's 
hospitalization records are, however, positive for 
psychiatric problems, including a "cardiac neurosis."  On 
October 22, 1943, the veteran was examined by a Board of 
Medical Officers.  Following an examination, it was pointed 
out that the veteran had several somatic complaints which 
were referable to the cardiorespiratory system.  The 
diagnosis was neurocirculatory asthenia; based on such a 
diagnosis, the Medical Board concluded that the veteran was 
unfit for service and recommended that he be discharged.  
Indeed, the veteran was discharged from service in November 
1943 based on disability, namely neurocirculatory asthenia.  

By a July 1946 RO decision, service connection was granted 
for neurocirculatory asthenia.  The Board points out that the 
RO has always considered neurocirculatory asthenia as a 
psychiatric not a heart disorder, and there is considerable 
evidence on file to support such a conclusion.  Specifically, 
an August 1984 VA psychiatric examination report reflects the 
considered opinion that neurocirculatory asthenia is known as 
a generalized anxiety disorder in modern nomenclature.  
Similarly, an IME opinion further elaborates that 
neurocirculatory asthenia is an anxiety disorder in which the 
affected are preoccupied with cardiac disease.  But see 
August 1984 VA cardiology examination report (stating that a 
functional circulatory component was implied in a diagnosis 
of neurocirculatory asthenia).

As a chronic heart disorder was never demonstrated during 
service, rather only one isolated cardiac finding (a sinus 
arrhythmia) was shown, in order for the veteran to prevail in 
establishing service connection there must be a showing of 
continuity of symptomatology of heart problems since service.  
38 C.F.R. § 3.303(b).  A review of the post-service medical 
evidence does not show that the veteran was diagnosed as 
having a chronic heart disorder within one year of his 
service discharge  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In fact, in the years immediately 
following his discharge, his cardiovascular system was 
consistently described as normal.  See January 1946 statement 
of Anthony W. Gasson, M.D.; June 1946 VA compensation 
examination report.  The first post-service indication of a 
chronic heart disorder is in the mid 1980s, over 40 years 
after his discharge from service.  Specifically, in January 
1984, the veteran was hospitalized at a VA facility for 
treatment of a probable myocardial infarction.  A few months 
later, in August 1984, he underwent a VA cardiology 
examination and was diagnosed as having coronary artery 
disease.  Current medical evidence continues to show that he 
has a heart disorder (coronary artery disease).  See August 
1994 VA cardiology examination report.

The 40 year gap between the veteran's separation from service 
and the first post-service indication of a heart disorder 
obviously fails to satisfy the requirement that there be 
continuity of symptomatology since service.  However, the 
veteran may still prevail if there is competent medical 
evidence which establishes an etiological link between the 
disability and active service.  See 38 C.F.R. § 3.303(d) 
(stating that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.)

Evidence which addresses the etiology of the veteran's 
current heart disorder consists of a February 1996 statement 
from the veteran's private physician, Dr. William A. Palumbo 
and an IME opinion.  Dr. Palumbo, in his statement, pointed 
out that he had reviewed the claims file and that there was 
objective evidence showing that the veteran had a cardiac 
illness during active service, which he described as a 
cardiac dysrhythmia.  Dr. Palumbo also noted that there was 
evidence showing that the veteran had current heart problems; 
and he opined that such current problems corroborated the 
fact that the veteran did indeed suffer from a cardiac 
illness, which went untreated, at the time of his service 
discharge.  Dr. Palumbo did not specifically assert that the 
veteran's current heart problems were directly related to 
what he experienced in service. 

Recognizing the ambiguous nature of Dr. Palumbo's opinion as 
well as other inconsistencies in the record, the Board 
solicited an opinion from an IME to reconcile what the 
etiology of the veteran's heart disorder was.  Dr. Annette M. 
Quick (a cardiologist) responded to the Board's request.  She 
opined that the veteran's symptoms in service did not 
represent the early manifestations of heart disease but were 
more consistent with an anxiety disorder.  Unlike Dr. 
Palumbo, Dr. Quick related that the finding of a sinus 
arrhythmia (during the veteran's period of active service) 
represented a normal variant, typically seen in young 
military recruits undergoing physical conditioning.  
Additionally, it was pointed out that while the veteran 
complained of exercise intolerance during service, other 
evidence was to the effect that he was very active in 
physical activities, such as dancing and playing touch 
football, during the same time period.  Dr. Quick seemed to 
highlight the gap in symptomatology between the veteran's 
period of service and his current heart disorder, noting that 
in general, it would be highly unlikely for one to have a 
heart disorder and then go without a cardiac event for 40 
years.  It was concluded that the veteran's current heart 
disorder was not etiologically related to service or 
neurocirculatory asthenia.  Risk factors such as 
hypertension, hyperlipidemia, a family history of heart 
problems, and his own personal history of smoking, were cited 
as important in the development of the veteran's current 
heart problems.  

The Board finds Dr. Quick's opinion to be of tremendous 
probative value as she reviewed the entire claims file, 
including service medical records, prior to rendering her 
opinion.  She provided an explanation as to the etiology of 
the veteran's symptomatology in service; she pointed out the 
gap in the veteran's cardiac symptomatology for many years 
after his service; and she definitively explained that his 
current heart disorder was unrelated to service.  While Dr. 
Palumbo also reviewed the record, his opinion is far less 
definitive in comparison.  He never explains why there was 
only one cardiac symptom noted during the veteran's period of 
active service; he never explains why there is a tremendous 
gap in symptomatology between the veteran's service 
separation and the first post-service evidence of a chronic 
heart disorder; and, lastly, he never directly attributes the 
veteran's current heart disorder to service. 

In sum, the Board finds that there is no continuity of 
symptomatology of a heart disorder since service, and no 
evidence on file which definitively reflects that there is a 
medical relationship between the veteran's current heart 
disorder and service.  

The veteran's hearing testimony and statements, and that of 
his friends and family, many of which are to the general 
effect that there is a relationship between his current heart 
disorder and service are acknowledged; however, such are far 
outweighed by the bulk of medical evidence on file (discussed 
above) which is to the contrary.  Furthermore, the veteran 
and his friends and family are laypeople, and do not have the 
necessary medical training or expertise to provide a 
competent opinion linking the veteran's current heart 
disorder to his service in the military.  Consequently, their 
allegations have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the preponderance of the evidence is 
against the claim; as such, the benefit-of-the-doubt rule 
does not apply and service connection for a heart disorder 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

D.  Increased Rating Claim

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected 
generalized anxiety disorder is plausible and thus well 
grounded within the meaning of 38 U.S.C.A § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to that claim.  Indeed, the veteran has 
not identified any outstanding evidence which could support 
his claim; and, therefore, no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by statute.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However,  it is the more 
recent evidence which is generally the most relevant to an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's generalized anxiety disorder was initially 
evaluated under 38 C.F.R. § 4.132, Code 9400 (effective prior 
to November 7, 1996).  This code provides for a 10 percent 
rating when the criteria is less than 30 percent, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
is warranted when there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people; and where psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Code 9400 (1996).  
In a precedent opinion, the General Counsel of the VA 
concluded that the term "definite" (for a 30 percent rating 
under 38 C.F.R. § 4.132) is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
the degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93 (November 9, 1993).

On November 7, 1996, the rating criteria for psychiatric 
disabilities were revised and are now found in 38 C.F.R. 
§ 4.130.  A 10 percent rating is now warranted for a 
generalized anxiety disorder when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Code 9400 (effective November 7, 1996).

As the veteran's claim for an increased rating for a 
generalized anxiety disorder was pending when the regulations 
pertaining to psychiatric disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).

From a historical perspective, it is noted that the veteran 
was initially granted service connection for a psychiatric 
disorder by a 1946 RO decision.  At that time, the 
psychiatric disorder was noted as neurocirculatory 
circulatory asthenia and was rated as 10 percent disabling.  
Since then, the RO has recharacterized the veteran's 
psychiatric disability as a generalized anxiety disorder but 
has never increased the rating for such. 

Considering the old criteria, the Board notes that the 
veteran is currently in his 70s and is retired.  While he has 
reported that he has problems keeping jobs, a close review of 
the record indicates that he stopped working after injuring 
his back sometime in the 1960s, and there is no evidence that 
he has since tried to obtain employment.  See August 1984 and 
July 1993 VA examination reports.  Rather, it appears that he 
keeps himself occupied with activities such as gardening and 
handiwork.  With respect to social impairment, it is noted 
that while the veteran said he had problems with 
relationships, the record reflects that he lives with his 
second wife, with whom he appears to have a decent 
relationship.  Notably, when he was last examined by the VA, 
the examiner diagnosed the veteran as having a generalized 
anxiety disorder with only mild stressors.  In sum, the Board 
finds that the veteran's activities and his satisfactory 
family relationships demonstrate no more than mild social and 
industrial adjustment.
 
There is no recent evidence on file showing that, due to a 
generalized anxiety disorder, the veteran has definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people; and that 
psychoneurotic symptoms result in such reduction of 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite impairment, as would warrant a 30 
percent rating.  38 C.F.R. § 4.132, Code 9400 (1996).  
Rather, the weight of the evidence shows that the veteran's 
generalized anxiety disorder more nearly approximates the 
criteria for a 10 percent rating under the old criteria.  
38 C.F.R. § 4.7.

With respect to the new rating criteria, the Board notes that 
when the veteran was examined for VA compensation purposes in 
1993, he was well-groomed, alert, and oriented in three 
spheres.  His thought process was coherent, and his cognition 
was grossly intact.  He was cooperative, engaging, and open.  
In fact, it was noted that he had a zest for life and was 
actually quite funny.  It was also noted, however, that his 
mood was anxious and irritable.  When he was examined in 
December 1996, it was similarly noted that he was pleasant 
and casually dressed.  His speech was spontaneous and normal 
in form and content.  There was no evidence of a thought 
disorder.  However, it was noted that his affect was somewhat 
anxious and that he had some memory problems. 

In sum, the Board notes that the veteran is not currently 
undergoing treatment for his service-connected psychiatric 
disability.  He neither receives counseling nor takes 
medication.  The Board also notes that there is no objective 
evidence on file showing that the veteran's psychiatric 
symptomatology results in depressed mood, suspiciousness, 
panic attacks (weekly or less often), and chronic sleep 
impairment, among other things, which are required for a 30 
percent rating.  His symptomatology more nearly approximates 
the criteria for a 10 percent rating; as such, an increased 
rating, to 30 percent, is not warranted under the new 
criteria.  38 C.F.R. § 4.130, Code 9400 (effective November 
7, 1996).

The Board finds that the preponderance of the evidence 
establishes that the veteran's generalized anxiety disorder 
is no more than 10 percent disabling under either the old or 
new regulations concerning ratings for psychiatric disorders.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for a heart disorder is denied.

An increased rating for a generalized anxiety disorder is 
denied.



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals



 

